Exhibit 10(mm)
EMPLOYMENT AGREEMENT
AGILYSYS, INC.
Employee Name: Kathleen Weigand
Position: General Counsel & SVP HR
Address: 1463 Reserve Drive
              Bath, Ohio 44333
Effective date: March 4, 2009
You are a valuable Agilysys employee, and we expect you to make a significant
contribution to Agilysys’ success. As a result, Agilysys, Inc. (“Agilysys”)
wishes to employ you during the following years under the terms of this
agreement.
1. Employment Period. You will be employed by Agilysys for the period beginning
with the Effective Date set forth above and ending with the Termination Date as
defined in Paragraph 5, below (the “Employment Period”).
2. Position. You shall initially be employed in the position set forth above,
with the duties and responsibilities customarily associated with that position.
From time to time, Agilysys may determine that it is in Agilysys’ best interest
to add to, subtract from, or otherwise change your duties and responsibilities,
or change or eliminate your title.
3. Best Efforts. You shall devote all of your business time and attention to
your duties as an employee of Agilysys. You shall use your best efforts,
energies, and skills to advance the business of Agilysys, to further and improve
its relations with suppliers, customers and others, and to keep available to
Agilysys the services of its employees. You shall perform your duties in
compliance with all laws and Agilysys’ published policies, including ethical
standards set forth in the Code of Business Conduct.
4. Compensation. Your compensation will be pursuant to Agilysys’ standard
programs in effect from time to time. Agilysys reserves the right, however, in
its sole discretion, to impose salary reduction, and/or other cost reduction
programs, which may reduce your targeted cash compensation (provided that any
such program is not discriminatory and treats you the same as other Agilysys
employees holding similar positions). You shall be eligible to participate in
any and all employee benefit plans made available from time to time to Agilysys
employees generally.
5. Termination. Your employment may be terminated for Cause by Agilysys,
voluntarily by you, or without Cause by Agilysys. The last date of your
employment as a result of termination for any of these reasons is the
“Termination Date”.
A. Termination for Cause and Voluntary Termination. If your employment
terminates for any of the following reasons: (a) your death, disability, or
legal incompetence; (b) the issuance by Agilysys of a notice terminating your
employment “for Cause” (which, for these purposes, means: (i) breach of any term
of this agreement or any other duty to Agilysys; (ii) dishonesty, fraud, or
failure to abide by the published ethical standards, conflict of interest, or
other policies of Agilysys; (iii) your conviction for any felony crime, or for
any other crime involving misappropriation of money or other property of
Agilysys; (iv) misconduct, malfeasance or insubordination; or (v) gross failure
to perform under this agreement (not including simply a failure to attain
quantitative targets); or (c) you voluntarily resign your employment, then your
salary will end on the Termination Date.
B. Termination Without Cause. If your employment is terminated by Agilysys for
any reason other than those identified in Paragraph 5.A., above, then you will
be paid a severance (“Severance Payments”)

 



--------------------------------------------------------------------------------



 



equal to one (1) year regular base and target incentive salary (if applicable),
which will be at the rate applicable to you at the time your employment
terminates and will be paid during regular pay intervals during the one (1) year
period (“Severance Period”). In case of termination without Cause, you will be
eligible to continue to participate in applicable medical and dental coverage
program(s) available to Agilysys employees for the duration of the Severance
Period. You will not otherwise be eligible for severance under any Agilysys
severance plan.
C. Change of Position. If Agilysys changes your position such that your
responsibilities or compensation are substantially lessened, or if you are
required to relocate to a facility more than 50 miles away from your current
location (referred to collectively as a “Change of Position”), then you may,
within 30 days of such Change of Position, give Agilysys written notice that you
are terminating your employment for this reason. Such termination for Change of
Position will be deemed a termination by Agilysys without Cause for purposes of
this Agreement and you shall be entitled to the Severance Payments described in
Paragraph 5.B., above.
D. Termination Following Change in Control. In the event of a Change of Control
(as defined by Section 409A of the Internal Revenue Code of 1986, as amended) of
the Agilysys, you will be paid a retention incentive in the amount of $200,000
at the successful completion of the retention period, which shall run from the
legal date of a Change of Control until the earlier of (a) a period that is
twelve (12) months from the date of the Change of Control or (b) your employment
is terminated by the Company. The retention incentive will be paid to you within
30 days of the end of the retention period.
6. Confidential Information. During the course of your employment, you have
learned, and will learn, various proprietary or confidential information of
Agilysys and/or its related and affiliated companies (including the identity of
customers and employees; vendor information; marketing information and
strategies; sales training techniques and programs; product development and
design; acquisition and divestiture opportunities and discussions; and data
processing and management information systems, programs, and practices). You
shall use such information only in connection with the performance of your
duties to Agilysys and agree not to copy, disclose, or otherwise use such
information or contest its confidential or proprietary nature. You agree to
return any and all written documents containing such information to Agilysys
upon termination of your employment.
7. Restrictive Covenants.
A. No Hiring. During the Employment Period and for 12 months thereafter, you
agree not to employ or retain, have any other person or firm employ or retain,
or otherwise participate in the employment or retention of any person who was an
employee or consultant of Agilysys at any time during the 12 months preceding
the end of the Employment Period.
B. Non-Competition. In the event that (i) Agilysys terminates your employment
for Cause or (ii) you voluntarily terminate your employment with Agilysys for
any reason other than Change of Position, you agree that for a period of
12 months after such termination you will not be employed by, own, manage,
operate, or control, or participate, directly or indirectly, in the ownership,
management, operation, or control of, or be connected with (whether as a
director, officer, employee, partner, consultant, or otherwise), any business
which competes with the business of Agilysys, including but not limited to the
sale of information technology products and services, enterprise computer
systems, and related consulting, integration, maintenance and professional
services (the “Non-compete Obligation.”)
C. If Agilysys terminates your employment for any reason other than for Cause
(or if you terminate your employment for reasons of Change of Position), then
the above Non-Compete Obligation will not apply to you, unless Agilysys, at its
option, elects to extend the Non-Compete Obligation to you for up to a
twelve-month period (“Extended Non-Competition Period”), in which case Agilysys
will pay your regular base and target incentive salary (if applicable), in
accordance with regular payroll practices (the “Non-Competition Payments”),
during the Extended Non-Compete Period.

 



--------------------------------------------------------------------------------



 



Any Non-Competition Payments made to you will be in lieu of Severance Payments.
To the extent the Non-Competition Period is shorter than the Severance Period
applicable to you, if any, Severance Payments, if applicable to you, will be
made to you for the duration of the remainder of the Severance Period after the
end of the Non-Competition Period. All decisions as to (i) whether to extend to
you the Non-Compete Obligation (and therefore, whether to make Non-Competition
Payments to you); and (ii) the duration of any such Extended Non-Compete Period,
shall be within the sole discretion of Agilysys, and will be communicated to you
at the time of termination. The Non-Competition Payments described in this
subparagraph apply only to termination of your employment by Agilysys for
reasons other than for Cause, or if you terminate your employment for reasons of
Change of Position.
It is understood and acknowledged that any Non-compete Obligation arising under
Paragraph 7 shall be in addition to any other obligations on your part under
this Agreement, including but not limited to the confidentiality and no-hiring
provisions of Paragraphs 7.A. and 7.B., above.
8. Assignment of Inventions. You agree to promptly and fully disclose to
Agilysys all ideas, inventions, discoveries, creations, designs, and other
technology and rights (and any related improvements or modifications thereof),
whether or not protectable under any form of legal protection afforded to
intellectual property (collectively, “Innovations”), relating to any activities
or proposed activities of the Agilysys and its affiliates, conceived or
developed by you during your employment, whether or not conceived during regular
business hours. Such Innovations shall be the sole property of Agilysys. To the
extent possible, such Innovations shall be considered a Work Made for Hire under
the U.S. Copyright Act. To the extent the Innovations may not be considered such
a Work Made for Hire, you agree to automatically assign to Agilysys, at the time
of creation of such Innovations, any right, title, or interest that you may have
in such Innovations. You further agree that you will execute such written
instruments, and perform any other tasks as may be necessary in the opinion of
Agilysys to obtain a patent, register a copyright, or otherwise protect or
enforce Agilysys’ rights in such Innovations.
9. Specific Performance and Injunctive Relief. You acknowledge that Agilysys
will be irreparably damaged if the provisions of this agreement are not
specifically enforced, that monetary damages will not provide an adequate remedy
to Agilysys, and that Agilysys is entitled to an injunction (preliminary,
temporary, or final) restraining any violation of this agreement (without any
bond or other security being required), or any other appropriate decree of
specific performance. Such remedies are not exclusive and shall be in addition
to any other remedy which Agilysys may have.
10. Severability and Reformation. The provisions of Paragraphs 6 through 10 of
this agreement constitute independent and separable covenants which shall
survive termination or expiration of the Employment Period. Any paragraph,
phrase, or other provision of this agreement that is determined by a court of
competent jurisdiction to be overly broad in scope, duration, or area of
applicability or in conflict with any applicable statute or rule shall be
deemed, if possible, to be omitted from this agreement. The invalidity of any
portion hereof shall not affect the validity of the remaining portions.
11. Assignment.
(a) This agreement is personal to you, and cannot be assigned by you to any
other party.
(b) This agreement shall inure to the benefit of, and be binding upon and
enforceable by Agilysys, and by its successors and assigns. This agreement may
be assigned by Agilysys, without your consent, to a third party (“Assignee”) in
connection with the sale or transfer of all or substantially all of Agilysys’
business, or any division or unit thereof, whether by way of sale of stock, sale
of assets, merger or other transaction. Such assignment by Agilysys will not
constitute nor be deemed a termination of your employment by Agilysys, and will
not give rise to any rights under Paragraph 5 of this Agreement. After such
assignment, any further rights which you have under this Agreement will be the
responsibility of the Assignee.
12. General. This agreement constitutes our full understanding relating to your
employment with Agilysys, and replaces and supersedes any and all agreements,
contracts, representations or understandings with respect to your employment
(collectively, “Prior Agreements”). This agreement is governed by and is

 



--------------------------------------------------------------------------------



 



to be construed and enforced in accordance with the internal laws of the State
of Ohio, without giving effect to principles of conflicts of law. In the event
of a conflict between the terms hereof and the provisions of Agilysys’ Employee
Handbook, the terms hereof shall control; otherwise, the provisions of the
Employee Handbook shall remain applicable to your employment relationship. This
agreement may not be superseded, amended, or modified except in a writing signed
by both parties.
In witness whereof the parties have executed this agreement this 4th day of
March, 2009.

                          AGILYSYS, INC.    
 
               
/s/ Kathleen A. Weigand
      By:   /s/ Martin F. Ellis     Kathleen A. Weigand       Martin F. Ellis,  
          President & CEO    

 